Judgment of conviction of the City Magistrate’s Court, Borough of Brooklyn, affirmed. Lazansky, P. J., concurs although having some doubt that the requirement of compulsory attendance in the day time is reasonably necessary to accomplish the purposes of the statute  in light of the established policy of the State to provide for education at night. Hagarty and Carswell, JJ., concur, with the following memorandum: The considerations advanced against the law should be addressed to the Legislature. The question is one within legislative competence and the court may not substitute its judgment for that of the Legislature. Rich and Seeger, JJ., dissent.